DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending in this Application. 
Response to Restriction
Applicants’ election, with traverse, the products used in the method, to be products of Formula 
    PNG
    media_image1.png
    175
    185
    media_image1.png
    Greyscale
 and the specific compound, Ertapenem, 
    PNG
    media_image2.png
    155
    265
    media_image2.png
    Greyscale
in response filed June 15, 2021 is acknowledged.  Therefore, the restriction requirement is considered proper and is maintained. The traversal is on the basis that all the inventions of claims 1-15 involve a single inventive concept and therefore would not be undue burden to examine the full scope of the invention. This is not persuasive because the claimed compounds used in the method are broader in scope than the exemplified formulae. Also, applicant failed to support the argument with conclusive evidence. The instantly claimed compounds used in the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The scope of the invention of the elected subject matter is as follows: 
The elected species was not found to be of prior art. Therefore, the search was limited to method of use of products of Formula I, 
    PNG
    media_image1.png
    175
    185
    media_image1.png
    Greyscale
, depicted in claim 1, wherein:  
 R1 is H or an optionally substituted alkyl group; R3 is a heterocyclic group; and R2 and R4 are as defined.  As result of the election and the corresponding scope of the invention identified supra, the remaining subject matter of claims 1-15, are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,478,820 to Betts et al. in view of US Patent No. 9,474,744 B2 to Cohen et al.
The present elected invention is directed to a method for long acting prevention or treatment of a glucose metabolism disorder using products of  
    PNG
    media_image1.png
    175
    185
    media_image1.png
    Greyscale
 and the specific specie 
    PNG
    media_image2.png
    155
    265
    media_image2.png
    Greyscale
 


Determination of the scope and contents of the prior art
	Betts et al teach compounds of Formula 
    PNG
    media_image3.png
    138
    381
    media_image3.png
    Greyscale
(see compound example 12). Betts et al also teach the therapeutic use of the products (see abstract). Cohen et al teach the use of beta-lactam antibiotic ampicillin or salts or derivatives thereof in the treatment of diabetes. 
Ascertaining the differences between the instant claims and the prior art
Betts et al does not specifically mention the treatment of glucose metabolism disorder. Since the therapeutic agent are identical then it is inherent to have the same properties. Cohen et al teach the use of beta-lactam antibiotic ampicillin or salts or derivatives thereof in the treatment of diabetes. 

Resolving the Level of Ordinary Skill in the Pertinent Art
	“Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  


Objective Evidence in the Application Indicating Obviousness or Nonobviousness
	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) “[T]he discovery of a previously 
 In the instant case, a person having ordinary skill in the art at the time the invention was made and in view of Cohen et al teaching would have been motivated to use the instantly claimed products with the with the expectation that said compounds would be successful for the treatment of glucose metabolism disorders. 
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED, Ph.D. whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626